Citation Nr: 1820163	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-27 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from 1967 to 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified at a hearing held before the undersigned Veterans Law Judge in July 2017.  A transcript of the hearing has been associated with the Veteran's electronic claims file.

Since the last adjudication of the claim the Veteran has submitted additional evidence in support of his claim. This evidence was not accompanied by a waiver of RO review, but since the Veteran's substantive appeal was received after February 2, 2013, the Board no longer is required to obtain a waiver of initial review by the agency of original jurisdiction (AOJ).  See § 501 of the Honoring America's Veterans Act, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence.)


FINDINGS OF FACT

1.  The Veteran served at Udorn Royal Thai Air Force Base in Thailand during the Vietnam Era. 

2.  The Veteran did not serve as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise serve near the air base perimeter, as shown by evidence of daily work duties, performance evaluations, and other evidence.

3.  Exposure to herbicides while serving on active duty in Thailand is not shown.

4.  Prostate cancer was not manifest during service, was not manifest within one year of separation from service, and is not etiologically related to service, to include exposure to herbicides including Agent Orange.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active service and may not be presumed to have been so incurred or aggravated.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As noted above, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claim.  Here, the undersigned clarified the issue on appeal and made inquiry as to the existence of outstanding evidence.  The VLJ specifically discussed potential evidence that would support the Veteran's claim.  The actions of the VLJ supplement the VCAA and comply with 38 C.F.R. § 3.103 (2017).

In addition, neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.


Service Connection

The Veteran contends that he developed prostate cancer due to in-service exposure to Agent Orange or other herbicides during his service at Udorn Royal Thai Air Force Base (RTAFB).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  There is a one year presumption for malignant tumors.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, a Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  38 U.S.C. § 1116 (2012); 38 C.F.R. § 3.307 (2017).  While all Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, the Veteran did not serve in Vietnam.  Instead, he claims exposure to herbicides while stationed in Thailand, specifically at Udorn RTAFB. 

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VBA Manual M21-1, IV.ii.1.H.5.b.  VA has determined that there was use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes.  Id.  Special consideration of herbicide exposure on a facts found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id.  

Under the procedures outlined in the manual. if a Veteran served at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat or Don Muang during the Vietnam Era as a security policeman, security patrol dog handler, member of the security police squadron, or otherwise served near the air base perimeter, as shown by evidence of daily work duties, performance evaluations, or other credible evidence, then herbicide exposure should be conceded on a direct or facts-found basis.  Id.  

The Veteran's service treatment records do not include complaints of or treatment for symptoms that either at the time or subsequently were attributed to prostate cancer.  The Veteran's personnel records have been associated with the claims file, but do not demonstrate service duties near or on the perimeter of Udorn RTAFB.

Medical records document that the Veteran was diagnosed with adenocarcinoma of the prostate via a biopsy in April 2012.  The Veteran has reported prostate symptoms for an extended time prior to his diagnosis.

The Veteran was afforded a VA examination in November 2012.  The examiner, however, mistakenly indicated that herbicide exposure had been conceded.  The examiner diagnosed prostate cancer and the Veteran's reports of herbicide exposure while serving at Udorn RTAFB, which the Veteran had been told was on the list of possible Agent Orange exposure sites.  The examiner noted that there was no evidence in the claims file to confirm herbicide exposure and no specific opinion as to the etiology of the prostate cancer was provided.

A March 2013 memorandum from the RO is of record.  The memorandum made a formal finding that the evidence of record did not show proof that the Veteran was exposed to Agent Orange while serving at Udorn RTAFB.  The memorandum noted review of all the evidence of record and numerous requests to verify the Veteran's service and possible herbicide exposure.

In his August 2013 notice of disagreement, the Veteran indicated that he was exposed to Agent Orange and other herbicides "while working in and around the perimeter" of Udorn RTAFB.  In an April 2014 statement, the Veteran reported that he had developed prostate cancer in April 2012 due to work at the Northwest side of Udorn RTAFB in 1969 and 1970, as the building where he was stationed was adjacent to a road that was sprayed with herbicides.

During his July 2017 Board hearing, the Veteran testified about his work station and duties as a Life Support Specialist at Udorn RTAFB.  He indicated that he worked on the flight line and that his shop and the oiler room where he worked both were on the base perimeter.  The Veteran reported that he did not walk guard duty either inside or outside the base perimeter.  It was somewhat unclear from the Veteran's testimony as to how close these locations were to the base perimeter, but he did indicate that his shop was about 30 yards from the last stop of the bus and that the oiler room was even closer to the perimeter.  

In support of his claim, the Veteran submitted a November 2017 statement from a fellow service member who had served with the Veteran at Udorn RTAFB.  The statement contended that he and the Veteran were exposed to herbicides while working on the flight line.  Specifically, "Working on the flight line near the end of the runway, which I would have to estimate, was 500 to less than 1000 feet from the perimeter, we were subject to the herbicide spraying of the perimeter."

The Veteran also submitted a number of photographs of Udorn RTAFB showing the facilities, flight line, barracks, internal roads, and base perimeter.  In an attached statement describing the photographs, the Veteran indicated that they showed the shop where he worked were approximately 100 yards from the base perimeter.

As noted, if the Veteran served near the air base perimeter, as shown by evidence of daily work duties, performance evaluations, or other credible evidence, then herbicide exposure should be conceded on a direct or facts-found basis.  As a layperson, the Veteran is competent to report on matters observed or within his personal knowledge, and thus is competent to relate his occupational duties.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, the Veteran has reported that his primary service area was approximately 100 yards from the base perimeter and that he also worked on the flight line 500 to 1000 feet from the base perimeter.  Finally, there also was an oiler room an indeterminate distance closer to the base perimeter than his general service area.  That said, the Veteran specifically denied any duties in the area directly adjacent to the base perimeter or closer than 100 yards.  Based on the photographs provided by the Veteran it does not appear that his duty station was appreciably closer to the base perimeter than many other buildings.  In light of the foregoing, the Board does not find that duties about 100 yards from the base perimeter and the Veteran's other service duties constitutes service "near" the base perimeter for the purpose of finding presumptive exposure to herbicides.  There is no other evidence of record suggestive of exposure to herbicides while serving in Thailand.  As based on the current record, there is no evidence of actual or presumed herbicide exposure. 

The Board acknowledges the Veteran's submission of a decision for another veteran granting entitlement to service connection for prostate cancer based on presumptive herbicide exposure at Udorn RTAFB as a refrigeration and air conditioning technician.  The facts of this other case, however, differ from the current case in that the other veteran reported that his duties took him to "all areas of the base[,] both inside and outside" and that he had changed filters coated with an unknown substance.  In this case, there is no indication or suggestion that the Veteran was significantly closer to the base perimeter than approximately 100 yards or that he otherwise was directly exposed to Agent Orange or other herbicides.  The Veteran also submitted another Board decision involving a veteran whose military occupational specialty involved regular service around the base perimeter, additional duties outside the perimeter, and other duties directly involving herbicide exposure.  As the foregoing cases involved significantly different facts than the Veteran's, the Board affords them no probative weight in this case.

As herbicide exposure has not been presumed, the Veteran is not entitled to presumptive service connection based on such exposure, pursuant to 38 C.F.R. 
§ 3.309(e).

Although the Veteran is not entitled to a regulatory presumption of service connection for his diabetes as a result of in-service herbicide exposure, he can still establish service connection on a direct basis or based on applicable presumptions established for chronic disease under 38 C.F.R. § 3.309(a).  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).

Service connection may be granted on a presumptive basis for certain chronic diseases, if they are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

Although prostate cancer is a chronic disease, there is no lay or medical evidence to suggest that prostate cancer manifested in service or within one year of separation.  In fact, when examined for separation purposes, the anus, rectum and prostate were normal.  Prostate cancer was not "noted" in service and he did not have characteristic manifestations sufficient to identify or suggest the presence of prostate cancer during that time frame.  38 C.F.R. § 3.303(b).  Rather, prostate cancer was not identified until multiple decades after service and the Veteran does not report prostate symptoms until many years after separation from service.  The evidence does not otherwise suggest in-service onset.  

As to whether the Veteran's prostate cancer is otherwise related to service, the sole evidence supporting such an assertion are the Veteran's lay contentions.  The Veteran certainly is competent to report sensory or observed symptoms and to diagnose certain disabilities.  That said, and as discussed above, there is insufficient evidence to support a finding of in-service herbicide exposure.  As such, to the extent that he asserts that prostate cancer is related to herbicide exposure, the Board has rejected such assertion as not proven and not credible.  Moreover, the complexity of diagnosing prostate cancer and attributing such disability to service is beyond the competency of a layperson due to the Veteran's lack of medical education, training, and experience and the extended period of time between service and symptom onset.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In summary, there is no lay or medical evidence to suggest in-service onset of the Veteran's prostate cancer.  The Veteran did not have symptoms attributable to his prostate cancer for many years after service and was not diagnosed with prostate cancer until April 2012.  No medical professional has ever attributed one of the current disabilities to the Veteran's service, nor is the Veteran competent to make such a link. Based on the foregoing, service connection is not warranted. 

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.


ORDER

Entitlement to service connection for prostate cancer is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


